942 A.2d 781 (2008)
194 N.J. 27
In the Matter of Anthony J. LAGASI, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
March 6, 2008.

ORDER
ANTHONY J. LAGASI of FAIFIELD, who was admitted to the bar of this State in 1983, and who has been temporarily suspended from the practice of law since October 31, 2007, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ANTHONY J. LAGASI is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.